UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4677



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL TYVON BRACEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-52)


Submitted: May 13, 2004                        Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Harris, Durham, North Carolina, for Appellant.  Lisa
Boggs, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Tyvon Bracey pled guilty pursuant to a written

plea   agreement    to   one   count   of   disqualified   possession   of

ammunition, 18 U.S.C. §        922(g)(1) (2000).   Bracey’s counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising one issue on appeal, but stating that, in his view,

there are no meritorious issues for appeal. Bracey was informed of

his right to file a pro se supplemental brief, but has failed to do

so.

           Bracey asserts his plea of guilty was involuntary because

he was unaware that his failure to report to serve a sentence for

a North Carolina probation violation would increase the criminal

history points in the computation of his sentencing level.              See

U.S. Sentencing Guidelines Manual § 4A1.1 (2002).          The imposition

of a sentence exceeding Bracey’s expectations does not render his

plea involuntary.    United States v. Lambey, 974 F.2d 1389, 1394-95

(4th Cir. 1992). Additionally, we find no error in the computation

of Bracey’s sentence.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Bracey’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,


                                   - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -